



Exhibit 10.3
logo_emersona05.jpg [logo_emersona05.jpg]
[YEAR] PERFORMANCE SHARES PROGRAM (“Program”)
ACCEPTANCE OF AWARD AGREEMENT

--------------------------------------------------------------------------------

PARTICIPANT:
OPTIONEE NAME
UNITS AWARDED:
UNITS AWARDED
AWARD DATE:
AWARD DATE
PERFORMANCE END DATE:
PERFORMANCE END



Effective [DATE], you have been awarded [AMOUNT] units ([AMOUNT] UNITS) in the
Fiscal [YEAR] Performance Shares Program (“Program”) under the 2015 Incentive
Shares Plan (“Plan”), all in accordance with the terms and provisions of said
Program and Plan, certain terms and provisions of which are generally described
in the offering circular for the Plan, and any supplements thereto. In
consideration of this award you agree to the following:
(1) You accept such participation upon the terms for the Program established by
the Compensation Committee pursuant to the Plan, or otherwise set forth, and in
the attached Plan document.
(2) That during your employment by Emerson Electric Co. or any of its divisions,
subsidiaries or affiliates (collectively, "Emerson"), and for a period of two
(2) years immediately after your employment with Emerson ends for any reason,
including by reason of divestiture or spin-off, you will not directly or
indirectly, regardless of whether any payment has been made to you under the
Program or the Plan, (a) compete against, or enter the employ of or assist any
person, firm, corporation or other entity in a business that competes against
any business of Emerson in which you were employed, (b) compete against any such
Emerson business by soliciting or pursuing its customers, or (c) solicit or hire
any Emerson employees. Emerson shall be entitled to all rights and remedies
available at law or equity for any breach or threatened breach of this
agreement, including a cancellation of all Performance Shares Units and return
of all shares issued under the Program and the Plan, damages and injunctive
relief. You also agree Missouri law governs this agreement without regard to any
conflicts of law principles and consent to resolve any disputes exclusively in
the courts in the state of Missouri.
(3) This Award is conditioned upon your compliance with all practices and
policies under Emerson’s Ethics and Compliance Program, including our Code of
Conduct and Code of Ethics, and that your actions will reflect Emerson’s Core
Value of Integrity. Any violation of our Ethics and Compliance Program may
result in the forfeiture of this Award or the repayment of any amounts paid
under this Award.
You acknowledge that you have read and understand the above, the Plan and the
offering circular for the Plan, and any supplements thereto and agree to the
terms of the award as set forth therein.
 
 
 
Date
 
 
 
 
 
 
 
Signature



ref: November 2018

